United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3690
                                   ___________

Kristine M. Stratton,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Michael J. Astrue,                      *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 3, 2011
                                Filed: June 16, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Kristine M. Stratton appeals the district court’s1 order affirming the denial of
supplemental security income. The sole argument in her opening brief is that the
administrative law judge (ALJ) erred by not finding Ms. Stratton’s bipolar disorder
and post-traumatic stress disorder (PTSD) to be “severe” at step two of the five-step




      1
        The Honorable F.A. Gossett, United States Magistrate Judge for the District
of Nebraska, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
sequential evaluation process.2 At step two, the ALJ identified Ms. Stratton’s obesity
as a severe impairment and did not mention her bipolar disorder and PTSD, but the
remainder of the opinion thoroughly summarized the medical and other evidence on
these disorders and openly considered them in determining Ms. Stratton’s residual
functional capacity. We believe, therefore, that the ALJ implicitly considered both
of these disorders to be severe. In fact, the ALJ would not have been required to
consider either disorder further if he had not found them to be severe at step two. See
20 C.F.R. § 416.920(a)(4)(ii) (if mental impairment is found not severe at step two,
claimant will be found not disabled, and Commissioner will not go on to next step in
sequential evaluation process); see also Simmons v. Massanari, 264 F.3d 751, 755
(8th Cir. 2001) (sequential evaluation process may be ended at step two when
impairment or combination of impairments would have no more than minimal effect
on claimant’s ability to work).

      Also, as Ms. Stratton recognizes, in considering whether her bipolar disorder
and PTSD met or equaled a listing, the ALJ found moderate limitations in two
functional areas, and under the relevant regulation, this equates to finding that
Ms. Stratton’s mental disorders are severe. See 20 C.F.R. § 416.920a(d)(1). Because
the mental disorders were expressly considered in the remaining steps of the
sequential evaluation process, we fail to see--and Ms. Stratton does not explain--how
the ALJ’s oversight calls for reversal. See Hepp v. Astrue, 511 F.3d 798, 806 (8th
Cir. 2008) (arguable deficiency in opinion writing does not require setting aside
administrative finding when deficiency had no bearing on outcome). Accordingly, we
affirm. See Moore v. Astrue, 623 F.3d 599, 602 (8th Cir. 2010) (standard of review).
                       ______________________________




      2
       We decline to address the arguments raised for the first time in the reply brief.
See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008).
                                          -2-